DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on November 24, 2020 is acknowledged. Claims 1-6, 8 and 9 remain pending. Applicant amended every claim. 
Response to Arguments
	Due to the manner in which claim 1 has been amended (it has been amended to exclude the microscope slide as a part of the claimed invention), the indication of allowable subject matter set forth in the previous Office action is no longer applicable (the indication of allowable subject matter was explicitly conditioned on the slide being a part of the claimed invention, see interpretation of claim 1 on page 3 of the previous Office action). Consequently, Applicant’s argument that claim 1 is in condition for allowance because it has been amended to incorporate the allowable subject matter of previously pending claim 7 is not persuasive. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 2004/0001779 A1).
With respect to claim 1, Anderson et al. disclose a medical test slide unit comprising a frame main body, the frame main body comprising (see Figs. 2 and 3): 
a marker part 10 having a thin plate shape and comprising a plurality of position indicating markers (two pairs of ports 14/16) formed longitudinally and transversely; and 
a border part 62 surrounding the marker part 10, wherein a step is formed between the border part 62 and the marker part 10 to form a seating recess (see Fig. 3),
wherein the seating recess is configured to seat therein a slide, on which a specimen to be examined using a microscope is located*, and 

*Claim 1 recites the slide and the specimen only in the context of specifying what the seating recess is configured to seat therein. In other words, the slide and the specimen are not part of the claimed invention. Consequently, prior art need not disclose the slide or the specimen to anticipate claim 1. 
	With respect to claim 3, the marker part 10 further comprises a guide marker (another one of the ports 14/16 apart from the ports 14/16 corresponding to the position indicating markers) for identifying a position of the microscope (see Fig. 2). 
With respect to claim 5, the marker part 10 comprises an exposure recess 12 that is not overlapped by the slide when the marker part 10 and the slide are stacked on each other*, and the exposure recess 12 facilitates separation of the slide seated in the seating recess from the frame main body.  
*As indicated above, the slide is not a part of the claimed invention. Consequently, the limitation “that is not overlapped by the slide when the marker part and the slide are stacked on each other” is a hypothetical limitation. Absent the claim specifying the dimensions of the slide that is configured to be accommodated by the seating recess, an exposure recess 12 of any size satisfies the claim. 
With respect to claim 6, the border part 62 of the frame main body comprises a cut recess (end at which the marker 10 is inserted) through which the exterior of the border part 62 communicates with the exposure recess 12 (see Fig. 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. in view of McGarry et al. (WO 01/54814 A2).
Anderson et al. do not explicitly disclose that the position indicating markers and the guide marker are each formed as through holes. However, Anderson et al. disclose that the marker part 10 can be any conventional biochip, such as the one disclosed by McGarry et al. (see [0009]). In light of the disclosure, it would have been obvious to one of ordinary skill in the art to design the marker part 10 as taught by McGarry et al., which disclose a marker part 11 comprising position indicating markers and guide marker 19 formed as through holes (see Fig. 9A). 
Allowable Subject Matter
Claim 2 would be allowable if it is rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Anderson et al. disclose a medical test slide unit, as discussed above. However, Anderson et al. do not disclose or suggest a microscope slide “selectively located in the seating recess… and the specimen to be examined…located in a position corresponding to one or more of the plurality of position indicating markers” as recited in claim 2. 
Conclusion

1) Jorgensen (US 2,633,980)
2) Sinclair (US 2,262,058)
3) Levy (US 4,819,804)
4) Lee et al. (US 2005/0271557 A1)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/PAUL S HYUN/Primary Examiner, Art Unit 1796